UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 5, 2013 1,433,835 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Index BIGLARI HOLDINGS INC. INDEX / Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — July 3, 2013 and September 26, 2012 1 Consolidated Statements of Earnings — Twelve and Forty Weeks Ended July 3, 2013 and July 4, 2012 2 Consolidated Statements of Comprehensive Income — Twelve and Forty Weeks Ended July 3, 2013 and July 4, 2012 3 Consolidated Statements of Cash Flows — Forty Weeks Ended July 3, 2013 and July 4, 2012 4 Consolidated Statements of Changes in Shareholders’ Equity— Forty Weeks Ended July 3, 2013 and July 4, 2012 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II – Other Information Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Index PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) July 3, 2013 September 26, (Unaudited) Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $824 and $744, respectively Inventories Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Equity in investment partnerships — Investments held by consolidated affiliated partnerships — Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Deferred income taxes Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies (Note 15) Redeemable noncontrolling interests of consolidated affiliated partnerships — Shareholders’ equity Common stock – $0.50 stated value, 2,500,000 shares authorized – 1,511,174 shares issued, 1,328,118 and 1,227,928 shares outstanding (net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock – at cost: 183,056 and 283,246 shares at July 3, 2013 and September 26, 2012, respectively (includes 105,670 shares held by investment partnerships at July 3, 2013 and 205,743 shares held by consolidated affiliated partnerships at September 26, 2012) ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except share and per share data) Twelve Weeks Ended Forty Weeks Ended July 3, 2013 July 4, 2012 July 3, 2013 July 4, 2012 Net revenues Restaurant Operations: Net sales $ Franchise royalties and fees Other revenue Total Investment Management Operations: Consolidated Affiliated Partnerships: Investment gains Other income 75 86 Total Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs 7 Provision for restaurant closings 26 Impairment of intangible assets — — — Loss on disposal of assets Other operating (income) expense ) Total costs and expenses, net Other income (expense) Interest, dividend and other investment income Interest on obligations under leases ) Interest expense ) Gain on sale of Biglari Capital Corp. — — Gain on contributions to investment partnerships — — Realized investment gains — 1 Other than temporary impairment losses on investments — — ) — Total other income (expense) ) ) Earnings before income taxes Income taxes ) Net earnings Earnings attributable to redeemable noncontrolling interest: Income allocation ) Incentive fee — — 21 36 Total earnings attributable to redeemable noncontrolling interests ) Net earnings attributable to Biglari Holdings Inc. $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common and common equivalent share $ Diluted earnings per common and common equivalent share $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Twelve Weeks Ended Forty Weeks Ended July 3, July 4, July 3, July 4, Net earnings attributable to Biglari Holdings Inc. $ Other comprehensive income: Reclassification of investment appreciation in net earnings — — (1 ) ) Applicable income taxes — — — Reclassification of investment appreciation in net earnings on contribution to investment partnerships ) — ) — Applicable income taxes — Reclassification of other than temporary impairment losses on investments — — — Applicable income taxes — — ) — Net change in unrealized gains and losses on investments Applicable income taxes ) Foreign currency translation 14 — ) — Other comprehensive income, net ) ) Total comprehensive income $ See accompanying Notes to Consolidated Financial Statements. 3 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Forty Weeks Ended July 3, 2013 July 4, 2012 Operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows (excluding investment operations of consolidated affiliated partnerships): Depreciation and amortization Provision for deferred income taxes ) Asset impairments and provision for restaurant closings Impairment of intangible assets — Stock-based compensation and other non-cash expenses Loss on disposal of assets Gain on sale of Biglari Capital Corp. ) — Gain on contributions to investment partnerships ) — Realized investment gains/losses (1 ) ) Other than temporary impairment on investments — Changes in receivables and inventories ) ) Changes in other assets ) ) Changes in accounts payable and accrued expenses Investment operations of consolidated affiliated partnerships: Purchases of investments — ) Sales of investments Realized investment gains, net ) ) Unrealized gains/losses on marketable securities held by consolidated affiliated partnerships ) ) Changes in cash and cash equivalents held by consolidated affiliated partnerships ) ) Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Purchase of business and lease rights ) — Proceeds from sale of Biglari Capital Corp., net of cash on hand — Purchases of investments ) ) Sales of investments 1 Changes in due to/from broker — ) Net cash used in investing activities ) ) Financing activities Proceeds from revolving credit facility — Payments on revolving credit facility ) — Principal payments on long-term debt ) ) Principal payments on direct financing lease obligations ) ) Proceeds from exercise of stock options 11 29 Excess tax benefits from stock-based awards 3 Repurchase of employee shares for tax withholding — (8 ) Financing activities of consolidated affiliated partnerships: Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash 15 — Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Forty Weeks Ended July 3, 2013 and July 4, 2012) (Unaudited) (In thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Balance at September 26, 2012 $ ) $ Net earnings attributable to Biglari Holdings Inc. Other comprehensive income, net ) ) Deconsolidation of affiliated partnerships Increase in fair value of Treasury stock at deconsolidation Exercise of stock options and other stock compensation transactions 3 11 14 Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at July 3, 2013 $ ) $ Balance at September 28, 2011 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Other comprehensive income, net Exercise of stock options and other stock compensation transactions 23 Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at July 4, 2012 $ ) $ See accompanying Notes to Consolidated Financial Statements. 5 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) July 3, 2013 (In thousands, except share and per share data) Note 1. General The accompanying unaudited consolidated financial statements of Biglari Holdings Inc. (“we”, “us”, “our”, “Biglari Holdings”, or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the results of the interim periods have been included and consist only of normal recurring adjustments. The results for the interim periods shown are not necessarily indicative of results for the entire fiscal years. The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 26, 2012. Biglari Holdings Inc. is a diversified holding company engaged in a number of business activities. Our most important operating subsidiaries are involved in the franchising and operating of restaurants.We are led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries. Our long-term objective is to maximize per-share intrinsic value of the Company.All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Basis of Presentation and Consolidation On July 1, 2013, Biglari Holdings sold all of the outstanding shares of Biglari Capital Corp. (“Biglari Capital”) to Mr. Biglari for a purchase price of $1,700.Biglari Capital is the general partner of The Lion Fund, L.P. (the “Lion Fund”) as well as the newly-formed The Lion Fund II, L.P. (the “Lion Fund II”).Lion Fund and Lion Fund II (collectively “investment partnerships”) are limited partnerships that operate as private investment funds.On July 3, 2013 the Company liquidated the partners’ interest in Western Acquisitions, L.P. by distributing assets of the partnership to the partners.The Company contributed cash and securities having an aggregate value of $326,452 in exchange for a limited interest. Prior to the contributions of securities, the securities contributed to the investment partnerships were accounted for as available for sale securities with unrealized gains and losses recorded as a component of Accumulated Other Comprehensive Income in the Consolidated Balance Sheet.The accumulated unrealized gains and losses were thus recognized in earnings with the contribution of the securities to the investment partnerships; a non-cash gain of $162,869 ($100,979 net of tax) was recorded on July 1, 2013.The gain had no impact on total Shareholders’ equity because the unrealized gains were included as a component of Accumulated Other Comprehensive Income.Our interests are accounted as equity method investments because of our retained limited partner interests in the investment partnerships.Prospectively from July 1, 2013, the Company will record earnings from investment partnerships (inclusive of the investment partnerships’ unrealized gains and losses on their securities) in the Consolidated Statement of Earnings based on our proportional ownership interest in the investment partnerships’ total earnings. Before the sale of Biglari Capital, the Company consolidated its affiliated partnerships in its consolidated financial statements, which included the accounts of (i) the Company, (ii) its wholly-owned subsidiaries Biglari Capital, Steak n Shake Operations, Inc. (“Steak n Shake”), and Western Sizzlin Corporation (“Western”), and (iii) the Lion Fund and Western Acquisitions, L.P. (the “consolidated affiliated partnerships”), in which the Company had a substantive controlling interest.As a result of the sale of Biglari Capital and the related winding up of Western Acquisitions, L.P., the Company has ceased to have a controlling interest in the consolidated affiliated partnerships, which therefore will no longer be consolidated in the Company’s financial statements.Beginning July 1, 2013, the consolidated financial statements include only the accounts of (i) the Company and (ii) its wholly-owned subsidiaries Steak n Shake and Western.All intercompany accounts and transactions are eliminated in consolidation. We consolidate entities in which we have a wholly-owned or controlling interest in the general partner. Prior to July 1, 2013 the consolidated affiliated partnerships’ assets and liabilities were consolidated on the Consolidated Balance Sheet even though outside limited partners had majority ownership in the consolidated affiliated partnerships. Western’s June 30 quarter end for financial reporting purposes differs from the end of the Company’s fiscal quarter of July 3, 2013. There were no significant transactions in the intervening period for Western. 6 Index Note 2. New Accounting Standards In February 2013, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2013-04, Liabilities (Topic 405), which provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. ASU 2013-04 is effective for fiscal years beginning after December 15, 2013, which is effective for the Company’s first quarter of fiscal year 2015. We do not believe the adoption of ASU 2013-04 will have a material effect on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.ASU 2013-02 requires disclosure of the amounts reclassified out of each component of accumulated other comprehensive income and into net earnings during the reporting period and is effective for reporting periods beginning after December 15, 2012.We do not believe the adoption of ASU 2013−02 in the first quarter of fiscal year 2014 will have a material impact on the measurement of net earnings or other comprehensive income. In December 2011, the FASB issued ASU 2011-11, Disclosures about Offsetting Assets and Liabilities and in January 2013, the FASB issued ASU 2013-01, Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. ASU 2011-11, as clarified, enhances disclosures surrounding offsetting (netting) assets and liabilities. The clarified standard applies to derivatives, repurchase agreements and securities lending transactions and requires companies to disclose gross and net information about financial instruments and derivatives eligible for offset and to disclose financial instruments and derivatives subject to master netting arrangements in financial statements. The clarified standard did not have a material effect on our financial position or results of operations. In October 2012, FASB issued ASU 2012-04, Technical Corrections and Improvements, which makes certain technical corrections (i.e., relatively minor corrections and clarifications) and “conforming fair value amendments” to the FASB Accounting Standards Codification (the “Codification”). The corrections and improvements include technical corrections based on feedback on the Codification and conforming amendments primarily related to fair value in areas outside of ASC 820. The amendments affect various Codification topics and apply to all reporting entities within the scope of those topics and became effective for the Company on December 20, 2012.The adoption of ASU 2012-04 did not have a material effect on our financial position or results of operations. In July 2012, the FASB issued ASU 2012−02, Intangibles—Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment.The revised standard is intended to reduce the cost and complexity of testing indefinite-lived intangible assets other than goodwill for impairment. It allows companies to perform a “qualitative” assessment to determine whether further impairment testing of indefinite-lived intangible assets is necessary, similar in approach to the goodwill impairment test.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The adoption of ASU 2012-02 did not have a material effect on our financial position or results of operations. In December 2011, the FASB issued ASU 2011−12, Comprehensive Income. The amendments in ASU 2011-12 supersede certain pending paragraphs in ASU 2011−05, Presentation of Comprehensive Income to effectively defer only those changes in ASU 2011−05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. The requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements became effective in the first quarter of fiscal 2013.The adoption of ASU 2011−12 did not impact the measurement of net earnings or other comprehensive income. Note 3. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year.For purposes of computing the weighted average common shares outstanding, the shares of treasury stock attributable to the unrelated limited partners — based on their proportional ownership during the period — are considered outstanding shares.Preceding the sale of Biglari Capital, for financial reporting purposes all common shares of the Company held by the consolidated affiliated partnerships are recorded in Treasury stock on the Consolidated Balance Sheet. 7 Index The following table presents a reconciliation of basic and diluted weighted average common shares. Twelve Weeks Ended Forty Weeks Ended July 3, July 4, July 3, July 4, Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards’ exercise prices were greater than the average market price of the Company’s common stock Note 4.Investments Investments consisted of the following: July 3, 2013 September 26, 2012 Cost $ $ Gross unrealized gains Gross unrealized losses — (615 ) Fair value $ $ At the end of the fiscal third quarter the Company contributed $324,752 of securities to the investment partnerships in exchange for limited partner interests in the investment partnerships which are accounted for prospectively as equity method investments.As of July 3, 2013, the Company retained a balance of $131,207 of investments deemed as available-for-sale securities and largely concentrated in the common stock of one investee, Cracker Barrel Old Country Store, Inc. The Company recognized a pre-tax gain of $162,869 on the contribution of securities to investment partnerships.The gain had a material effect on the Company’s fiscal 2013 third quarter and year-to-date earnings.However, this gain had no impact on total Shareholders’ equity because the investments were carried at fair value prior to the contribution, with the unrealized gains included as a component of Accumulated Other Comprehensive Income. Realized investment gains/losses were as follows: Twelve Weeks Ended Forty Weeks Ended July 3, July 4, July 3, July 4, Gross realized gains on sales $
